DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-10, 13, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a detection device comprising: a first substrate; a plurality of detection electrodes arranged in a first direction and a second direction intersecting the first direction, and located in a display region; a second substrate facing the first substrate; a first conductive layer provided in a peripheral region located outside the display region in planar view, and including a plurality of wires forming a mesh-like pattern; and a second conductive layer electrically coupled to the first conductive layer, the second substrate being located between the second conductive layer and the first substrate; and a polarizing plate is provided on the second conductive layer, wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region, and the first substrate, the detection electrodes, the second substrate, the first conductive layer, the second conductive layer, and the polarizing plate are stacked in this order.  The closest prior art Ishizaki et al. (US 2012/0062511) discloses a detection device comprising: a first substrate; a plurality of detection electrodes arranged in a first direction and a second direction intersecting the first direction, and located in a display region; a second substrate facing the first substrate; a first conductive layer provided in a peripheral region located outside the display region in planar view; and a second conductive layer electrically coupled to the first conductive layer, the second substrate being located between the second conductive layer and the first substrate; and a polarizing plate is provided on the second conductive layer, wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region.  An analogous prior art Hammura (US 2018/0181234) teaches a plurality of wires forming a mesh-like pattern.  However, none of the cited prior art teach or suggest the limitation of wherein the first conductive layer is arranged to be part of an electrically connected loop around the display region, and the first substrate, the detection electrodes, the second substrate, the first conductive layer, the second conductive layer, and the polarizing plate are stacked in this order.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628